Exhibit 10.1

MILLIPORE CORPORATION 2008 STOCK INCENTIVE PLAN

Name

Address

Address

City, State, Zip

Country

Dear Name:

NON-QUALIFIED STOCK OPTION GRANT

Effective on [DATE], Millipore Corporation, a corporation organized under the
laws of the Commonwealth of Massachusetts (the “Corporation”), hereby grants you
an option (this “Option”) to purchase [#] shares of its $1.00 par value common
stock (“Stock”).

Initially capitalized terms not defined herein shall have the meaning given to
such terms in the Millipore Corporation 2008 Stock Incentive Plan, as may be
amended from time to time (the “Plan”). This Option is subject to the terms and
conditions of the Plan, including the following terms and conditions:

 

1. The exercise price shall be $     per share of Stock, which reflects the
closing price of Millipore’s stock on the date of grant.

 

2. This Option shall vest and become exercisable, except as hereinafter
provided, in whole or in part, at any time and from time to time as follows:

25% on or after Month day, year 1

25% on or after Month day, year 2

25% on or after Month day, year 3

25% on or after Month day, year 4

However, except as set forth in this Section 2, this Option will not vest or
become exercisable unless you have remained employed with the Company and its
subsidiaries until the relevant vesting date. This Option must be exercised in
full no later than ‘Month day, year 10’ (the “Final Expiration Date”). To the
extent it shall not have been so exercised, this Option shall expire at 5:00
p.m. EST on the Final Expiration Date.

In the event that your employment with the Corporation terminates as a result of
Retirement, any portion of this Option that has not yet vested as of the date of
your Retirement will remain outstanding following such date and will vest on the
date that this Option otherwise would have vested if you had remained employed
with the Corporation. Exercisability of this Option following termination of
your employment with the Corporation as a result of Retirement will be governed
by Section 3(a) below.



--------------------------------------------------------------------------------

3. In the event of the end of your employment with the Corporation and its
subsidiaries, for any reason including not-for-cause termination (as determined
by the Corporation), the portion of the Option that is then exercisable must be
exercised not later than the earlier of (x) ninety (90) days following the date
of such termination (i.e., last day worked) and (y) the Final Expiration Date,
or be forfeited, except as follows:

 

  (a) If you cease to be an employee of the Corporation and its subsidiaries due
to Retirement, you will be entitled to a Special Exercise Period which will
begin on the date of your termination of employment and will end on the earlier
of (x) the 5th anniversary of such termination date and (y) the Final Expiration
Date. During the Special Exercise Period, the Option will vest and become
exercisable and remain exercisable during the remainder of such period to the
same extent it would have vested and become exercisable had you remained
employed by the Corporation and its subsidiaries. In the case of your death
during a Special Exercise Period, the Option will vest and become exercisable
and remain exercisable during the remainder of such period to the same extent it
would have become exercisable and remained exercisable had you lived.

 

  (b) Subject to Section 3(a) immediately above, in the event of the termination
of your employment with the Corporation and its subsidiaries due to death or
disability (as defined by the Corporation), the Option will be exercisable until
the earlier of (x) the first anniversary of your date of death or termination of
employment due to disability (as defined by the Corporation) and (y) the Final
Expiration Date.

 

  (c) If your employment with the Corporation and its subsidiaries is terminated
for “Cause”, any unexercised portion of the Option shall be forfeited on the
date of such termination. For purpose of this Option, “Cause” means any of the
following:

 

  (1) repeated and documented failure or refusal, without proper legal cause, to
perform the duties and responsibilities of the Employee’s position;

 

  (2) the Employee’s conviction, indictment or entering into a guilty plea or a
plea of no contest (or their procedural equivalent) for any felony or other
crime with respect to which imprisonment is reasonably likely;

 

  (3) the Employee’s misappropriation or embezzlement of funds or property
belonging to the Corporation;

 

  (4) the appropriation (or attempted appropriation) of a material business
opportunity of the Corporation, including attempting to secure or securing any
personal profit in connection with any transaction entered into on behalf of the
Corporation;

 

  (5) the Employee’s engaging in activities that constitute a material breach or
violation of any non-competition, non-solicitation or confidentiality obligation
or the Employee Code of Conduct (including its Rules of Conduct) dated
October 26, 2006, and as may be amended from time to time;

 

2



--------------------------------------------------------------------------------

  (6) chronic absenteeism not caused by disability;

 

  (7) engaging in sexual harassment in violation of applicable federal, state or
local laws or the Corporation’s employment policies; or

 

  (8) controlled substance abuse, alcoholism or drug addiction that interferes
with or affects the Employee’s responsibilities to the Corporation or that
reflects negatively upon the Corporation’s integrity or reputation.

The Employee shall have a reasonable period of time (but in no event less than
15 days) to cure any material breach described in Section (c) above; provided,
however, that the Corporation shall not be required to provide the Employee an
opportunity to cure a material breach under Section (c) above if the Management
Development and Compensation Committee of the Board of Directors (the
“Committee”) reasonably determines that such breach is not capable of being
cured. “Cause” does not include any act or omission of which any member of the
Corporation’s Board of Directors who is not a party to such act or omission has
had actual knowledge for at least six months.

 

4. In the event of the end of your employment with the Corporation and its
subsidiaries, for any reason, including not-for-cause termination (as defined by
the Corporation), other than for Retirement as set forth in Section 2 and
Section 3(a) above, the portion of the Option that is unexercisable on such
termination date (i.e., last day worked) shall be forfeited.

 

5. This Option may not be assigned, transferred, exchanged, pledged,
hypothecated or otherwise encumbered except as may otherwise be provided by the
terms of the Plan.

 

6. Unless there is an agreement between the Corporation, on the one hand, and
you, on the other hand, that is in effect on the date hereof which provides that
equity-based awards (such as this Option) will not vest automatically upon a
change of control of the Corporation and instead will become vested if your
employment with the Corporation (or its successor) is terminated under certain
circumstances following such change of control (a “Change of Control Severance
Agreement”), this Option shall vest automatically upon such change of control.
If you are party to a Change of Control Severance Agreement, treatment of this
Option upon and following a change of control of the Corporation shall be
governed by such Change of Control Severance Agreement.

 

7. This Option may be exercised only by serving written notice on the Treasurer
or the Clerk of the Corporation or his or her designee. Payment of the exercise
price amounts may be made with cash or previously owned Stock. Cash payments
must be in U.S. dollars. Exchange of shares of Stock will be made at Fair Market
Value per share of Stock on the day of exercise. You shall have the rights of a
stockholder only as to shares of Stock actually delivered to you.

 

8. The Corporation unilaterally grants this Option on a one-time discretionary
basis only and without any entitlement to obtain the same opportunity in the
future.

 

9.

Notwithstanding any terms or provisions of this Option to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A of the
Code, the Corporation reserves the right to make amendments to such terms or
provisions as the Corporation deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A of the Code. In

 

3



--------------------------------------------------------------------------------

 

any case, you shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on you or for your account in connection
with this Option (including any taxes and penalties under Section 409A of the
Code), and neither the Corporation nor any of its affiliates shall have any
obligation to indemnify or otherwise hold you harmless from any or all of such
taxes or penalties.

 

10. Right to Recover Payments under this Option Grant: Notwithstanding anything
to the contrary in this Option Grant, if it is determined by the Committee that
(i) any action or inaction by the Employee prior to the Final Expiration Date
constituted grounds for termination for Cause described in Section 3(c)(3),
Section 3(c)(4) or Section 3(c)(5) above, or (ii) the number of Shares
determined to be delivered under this Option Grant was based on materially
inaccurate financial statements or any other materially inaccurate financial
information, regardless of who is responsible for the inaccuracies, then the
Corporation may cancel all such unexercised options and recover all or any gains
realized by the Employee under this Option Grant (but in no event more than the
amount that was improperly delivered if the right to recover is due solely to
circumstances described in clause (ii) above), and the Employee agrees to repay
and return any such gains to the Corporation. The Corporation may, in its sole
discretion, affect any such recovery by obtaining repayment directly from the
Employee, setting off the amount owed to it against any amount or award that
would otherwise be granted by the Corporation to the Employee, reducing any
future compensation or benefit to the Employee or any combination thereof.

 

11. Miscellaneous:

 

  (a) You shall have no rights of a shareholder with respect to any Stock
subject to the Option until such time, if any, as such Stock is actually
delivered to you.

 

  (b) If, at the time of delivery of Shares subject to the Option, you shall not
be a Section 16 Officer (within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended) of the Corporation, then such delivery shall
be subject to the Corporation’s right to (i) withhold from such Shares a number
of Shares having a Fair Market Value equal to any liability (in whole or in
part) for withholding taxes with respect to such Option, (ii) require you to
make other arrangements satisfactory to the Corporation for the satisfaction of
such liability (in whole or in part) and (iii) withhold such liability (in whole
or in part) from other consideration due to you. If, at the time of delivery of
Shares subject to the Option, you shall be a Section 16 Officer (within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended) of the
Corporation, you may satisfy, in whole or in part, any liability for withholding
taxes with respect to the Option by having the Corporation withhold from the
Shares you would be entitled to receive pursuant to such Option a number of
Shares having a Fair Market Value equal to such liability.

 

  (c) In the circumstances described in Section 11 of the Plan, the Corporation
shall make such adjustments to the Option as it shall deem appropriate in
accordance with Section 11 of the Plan.

 

4



--------------------------------------------------------------------------------

  (d) You agree that any sale or transfer of Stock subsequent to the delivery of
such Stock hereunder shall be in conformity with all applicable laws, rules and
regulations.

 

  (e) In the circumstances described in Section 15 of the Plan, the Corporation
shall make such adjustments to outstanding Options as it shall deem appropriate
in accordance with Section 15 of the Plan.

 

  (f) This Agreement shall be construed and enforced in accordance with, and
governed by, the laws of the Commonwealth of Massachusetts.

 

MILLIPORE CORPORATION By

 

Bruce Bonnevier Corporate Vice President Human Resources

 

5